         Case 1:20-cv-05417-MKV Document 56 Filed 01/04/21 Page 1 of 1

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 1/4/2021
 KYLIE SCHREIBER,

                           Plaintiff,

                    -against-                                  1:20-cv-05417-MKV

 EXPERIAN INFORMATION SOLUTIONS,                            ORDER OF DISMISSAL
 INC., HSBC BANK USA, N.A., and
 AMERICAN EXPRESS COMPANY,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a notice from Plaintiff informing the Court that Plaintiff and

Defendant HSBC Bank USA, N.A. have reached a settlement in principle [ECF No. 55].

Accordingly, IT IS HEREBY ORDERED that the Initial Pretrial Conference scheduled for January

5, 2021, at 11:30 AM is cancelled. IT IS FURTHER ORDERED that the above-captioned action

is discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if a settlement has not been executed if the application to restore the action is

made by February 4, 2021. If no such application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d

Cir. 2004).



SO ORDERED.
                                                    _________________________________
Date: January 4, 2021                               MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
